                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                    No. 5:19-CV-39-D


CARSTON EXUM,                                 )
                                              )
                        Plaintiff,            )
                                              )
                v.                            )                     ORDER
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                        Defendant.            )


        On September 3, 2019, Magistrate Judge Jones issued a Memorandum and Recommendation

("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

[D.E. 17], grant defendant's motion for judgment on the pleadings [D.E. 20], and affirm defendant's

final decision. See [D.E. 25]. 1 On September 19, 2019, plaintiff objected to the M&R [D.E. 26].

        ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).




        1
        Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
       The court has reviewed the M&R, the record, and the plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear

error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. In his

objections, plaintiff claims that the ALJ failed to properly take into account his desire to attend

mental rehabilitation programs, his need for pain medication, and his inability to work. See [D.E.

26] 2. The ALJ, however, adequately considered the record. See [D.E. 25] 4-21. Thus, the court

overrules the objections. To the extent that the plaintiff has raised other objections, the court has

considered them and overrules them as meritless. See [D.E. 26].

       In sum, the court DENIES plaintiff's motion for judgment on the pleadings [D.E. 17],

GRANTS defendant's motion for judgment on the pleadings [D.E. 20], AFFIRMS defendant's final

decision, OVERRULES plaintiff's objections to the M&R [D.E. 26], and DISMISSES this action.

The clerk shall close the case.

       SO ORDERED. This IS day of October 2019.



                                                          1     sc.DEVERm
                                                          United States District Judge




                                                 2
